t c memo united_states tax_court harold a johnson petitioner v commissioner of internal revenue respondent docket no filed date harold a johnson pro_se randall b pooler for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the issue for decision is whether petitioner is entitled to a deduction under sec_165 for a casualty or theft_loss - - attributable to the foreclosure of his personal_residence ’ findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in brunswick georgia at the time that his petition was filed with the court a purchase of the merritt island property in petitioner purchased a single-family house located pincite outrigger drive merritt island florida the merritt island property petitioner purchased the merritt island property for dollar_figure and financed it by a 30-year purchase_money_mortgage for dollar_figure petitioner used the merritt island property as his personal_residence b foreclosure of the merritt island property in or about a mortgage foreclosure proceeding was commenced in the brevard county florida circuit_court the brevard county court in respect of the merritt island property unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue at trial we deferred ruling on certain evidentiary objections relating to relevancy that the parties reserved in the stipulation of facts we now overrule those objections it would appear that the merritt island property was subsequently encumbered with a second mortgage however the record does not disclose either the amount or the nature or purpose of the loan for which that mortgage was given on date judge charles m harris judge harris of the brevard county court issued an order foreclosing on the merritt island property later that year petitioner vacated the premises at the foreclosure sale the merritt island property was sold for dollar_figure thereafter a certificate of title was issued to the purchaser c collateral litigation involving the merritt island property petitioner participated in the foreclosure proceeding however he failed to timely challenge the date foreclosure order allegedly because judge harris’ judicial assistant penny cooper ms cooper incorrectly dated the order according to petitioner he did not discover the alleged error until after the applicable appeal period had expired in date nearly years after the date foreclosure order was issued petitioner commenced an action against judge harris and ms cooper in the volusia county florida circuit_court the volusia county court petitioner alleged that at the time the foreclosure order was issued a nonfinal order was pending on appeal before the fifth district_court of appeal the pendency of which served in petitioner’s q4e- opinion to divest judge harris of jurisdiction to issue the foreclosure order ’ the volusia county court dismissed petitioner’s action with prejudice the district_court of appeal affirmed the dismissal see johnson v harris so 2d fla dist ct app in affirming the dismissal the court of appeal stated that judge harris still had subject matter jurisdiction in the case even while the nonfinal order was on appeal id pincite not satisfied with the result in johnson v harris supra petitioner filed a petition for a writ of prohibition the court of appeal denied the petition see johnson v circuit_court so 2d fla dist ct app in doing so the court of appeal stated in part as follows since the petitioner has argued that the foreclosure judgment was entered at a time when the trial_court did not have jurisdiction this is at least the fifth time that he has made this same argument to this same court under florida rule_of appellate procedure f trial courts are divested of jurisdiction only to the extent that their actions are under review by an appellate court and the lower court has jurisdiction to proceed with matters not before the appellate court t his court has already determined that the trial_court had jurisdiction to enter the foreclosure order johnson v harris so 2d fla dca we will not revisit this issue again ’ ' the issue was previously argued in this court in johnson v lomas nettleton co no so 2d fla dca johnson v harris no the nonfinal order was an order dismissing petitioner’s mother as a party to the foreclosure proceeding so 2d fla dca johnson v lomas nettleton co no so 2d fla dca johnson v circuit_court ebighteenth judicial district no fla dca date petition dismissed by unpublished order it has also been argued in the florida supreme court in johnson v fifth district no big_number so 2d fla and johnson v fifth district no big_number so 2d fla in or about date petitioner filed a purported trust_indenture with the clerk of courts of brevard county florida this document purports to convey the merritt island property from petitioner as settlor to petitioner as trustee on the ground that the date foreclosure order was entered without jurisdiction and therefore void at the time of trial of the present case petitioner was a party in a quiet title action regarding the merritt island property d petitioner’s income_tax returns in or about date petitioner submitted an amended income_tax return form 1040x for on the form 1040x petitioner claimed a dollar_figure deduction in respect of the merritt island property based on judicial theft of real_estate in support of the deduction petitioner stated that the trial_court did not have jurisdiction to enter a final judgment and that the foreclosure judgment was void for lack of jurisdiction in support of the claimed deduction petitioner also attached form_4684 casualties and thefts to the form continued -- - petitioner used the deduction to offset previously reported taxable_income in the amount of dollar_figure on his form_1040 u s individual_income_tax_return petitioner claimed a carryover loss in the amount of dollar_figure in respect of the merritt island property petitioner used the carryover to completely offset his reported income for that year on his income_tax return form_1040 petitioner claimed a carryover loss in the amount of dollar_figure in respect of the merritt island property petitioner used the carryover to completely offset his reported income for that year on his income_tax return form_1040 petitioner claimed a carryover loss in the amount of dollar_figure in respect of the merritt island property petitioner used the carryover to completely offset his reported income for that year br the notice_of_deficiency respondent determined a deficiency in petitioner’s income_tax for the deficiency is attributable solely to the disallowance of the dollar_figure carryover loss claimed by continued 1040x it would appear that the amount of the claimed loss represented petitioner’s estimate of the then fair_market_value of the merritt island property this amount represents the difference between dollar_figure the amount of the casualty or theft_loss claimed on the form 1040x for and dollar_figure petitioner’s taxable_income for that year arithmetically the difference between these two amounts is dollar_figure the amount claimed by petitioner on his return dollar_figure reflects a dollar_figure computational or typographical error - petitioner for that year in respect of the merritt island property ’ opinion as a general_rule sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however in the case of an individual sec_165 limits the deduction to losses_incurred ina trade_or_business losses_incurred in any transaction entered into for profit even though not connected with a trade_or_business and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft in the present case petitioner does not contend that the foreclosure of the merritt island property constitutes either a loss incurred_in_a_trade_or_business or a loss incurred ina transaction entered into for profit indeed the merritt island property was petitioner’s personal_residence moreover petitioner has never claimed that the foreclosure of the property was other than a theft we therefore analyze the propriety of petitioner’s deduction under sec_165 for purposes of sec_165 the term theft includes but ’ the record is not clear whether respondent ever took any_action regarding the losses claimed by petitioner for through in respect of the merritt island property --- - is not necessarily limited to larceny embezzlement and robbery sec_1_165-8 income_tax regs the term covers any criminal appropriation of another’s property to the use of the taker 232_f2d_107 cir see 291_f2d_908 cir losses from theft within the meaning of sec_165 consist only of takings and deprivations in which the element of criminal intent has been involved on his form 1040x for petitioner described the foreclosure of the merritt island property as a judicial theft of real_estate however at trial petitioner testified as follows it’s a strange kind of loss it’s not really a theft_loss because there wass no criminal intent it’s a due process theft petitioner’s theory is that judge harris lacked jurisdiction to issue the date foreclosure order because of the pendency of an appeal in respect of a nonfinal order therefore in petitioner’s view the foreclosure of the merritt island property pursuant to such order gave rise to a due process theft we question whether there is any such thing as a due process theft or if there is whether a due process theft sdollar_figurein his petition petitioner described the foreclosure of the merritt island property similarly calling it a judicial theft of property --- - constitutes a theft within the meaning of sec_165 see johnson v united_states supra pincite neither foreclosure by bank on property to enforce its security_interest nor bank’s exercise of its right of setoff against funds on deposit constituted a theft within the meaning of sec_165 60_tc_1 neither seizure of automobile pursuant to writ of attachment nor repossession of automobile pursuant to a security_interest constituted a theft within the meaning of sec_165 both the seizure and the repossession were under color of law and no criminal intent was demonstrated affd 489_f2d_752 cir see also 36_tc_547 washington v commissioner tcmemo_1990_386 affd without published opinion 930_f2d_919 cir however we need not decide either matter because the premise on which petitioner’s theory rests is lacking in this regard we observe that the florida court of appeal has consistently held that judge harris had jurisdiction to issue the date foreclosure order and that the florida supreme court has declined to review that ruling we need go no further ’ in petitioner filed an action against sandy crawford clerk of courts of brevard county florida in the u s district_court for the middle district of florida seeking to declare the date foreclosure order void the district_court dismissed petitioner’s complaint on date the u s court_of_appeals for the eleventh circuit affirmed the continued -- - equally unpersuasive is any contention that the foreclosure of the merritt island property constitutes a casualty_loss within the meaning of sec_165 a casualty_loss is limited to a loss caused by some sudden unexpected and external force such as fire storm shipwreck or similar event or accident see 48_tc_430 petitioner’s loss of the merritt island property by foreclosure was not caused by any sudden unexpected or external force but rather by his failure to properly make payments on his mortgage loan see washington v commissioner supra respondent’s disallowance of the deduction in question might also be sustained for any number of other reasons among them the following the sale of mortgaged property at a foreclosure sale is treated as a sale_or_exchange from which the mortgagor may realize gain_or_loss under sec_1001 see 311_us_504 in the present case the facts suggest that there may have been a gain on the foreclosure and not a loss because the merritt island property was sold for an amount greater than its original cost ’ see emmons v continued dismissal in an unpublished opinion see no 00-14389-hh see also 234_f3d_1163 cir there is no persuasive evidence in the record regarding the cost of any improvements that petitioner might have made to continued commissioner tcmemo_1998_173 in any event even if a loss were realized on foreclosure the loss would not be deductible because the merritt island property was petitioner’s personal_residence see quinn v commissioner tcmemo_1983_485 sec_1_165-9 sec_1_262-1 income_tax regs in view of the foregoing we hold that petitioner is not entitled to any carryover of a casualty or theft_loss in respect of the merritt island property for the year in issue respondent’s determination is therefore sustained to give effect to the foregoing decision will be entered for respondent continued the property prior to the foreclosure see also supra note
